Name: Commission Regulation (EEC) No 2631/87 of 31 August 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/32 Official Journal of the European Communities 1 . 9 . 87 COMMISSION REGULATION (EEC) No 2631/87 of 31 August 1987 fixing the amount of the subsidy on oil seeds coefficients of equivalence adapted to the new standard quality ; Whereas provisions specifying that the differential amount is calculated on the basis of the target price less 7,5 % should be adopted ; whereas the differential amounts for the 1987/88 marketing year were calculated on this basis for colza and rape seed subject to the adop ­ tion by the Commission of the Regulation laying down the provisions in question ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2323/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 1 869/87 (^ and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2323/87 (9), as last amended by Regulation (EEC) No 2578/87 (10) ; Whereas the standard quality for sunflower seed has been changed by the Council for the 1987/88 marketing year ; whereas the coefficients of equivalence applied to the prices of sunflower seed from third countries should be adjusted accordingly and have not yet been fixed ; whereas the amount of the subsidy for sunflower seed for the 1987/88 marketing year was calculated on the basis of Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (!2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ('*) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy for the 1987/88 marketing year for sunflower seed will be confirmed or replaced with effect from 1 . September 1987 to take account, where appropriate, of the effects of the change in the standard quality for sunflower seed. Article 2 This Regulation shall enter into force on 1 September 1987. ') OJ No 172, 30 . 9 . 1966, p . 3025/66. 2) OJ No L 183, 3 . 7. 1987, p. 7. 3) OJ No L 164, 24. 6 . 1985, p. 11 . *) OJ No L 245, 29 . 8 . 1987, p. 11 . No I I M ^ / i M / / r\ ** ^ OJ No L 176, 1 . 7. 1987, p. 30 . ?) OJ No L 183, 3 . 7 . 1987, p. 14 . «) OJ No L 183, 3 . 7. 1987, p. 16 . ^ OJ No L 210, 1 . 8 . 1987, p. 41 . (") OJ No L 266, 28 . 9 . 1983, p . 1 . (12) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 .10) OJ No L 244, 28 . 8 . 1987, p . 14 . 1 . 9 . 87 Official Journal of the European Communities No L 248/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU): \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,037 24,582 24,609 24,849 24,812 24,618 2. Final aids : l \ (a) Seed harvested and processed in : 1 I  Federal Republic of Germany \ l l (DM) 60,56 59,51 59,61 60,28 60,22 60,08  Netherlands (Fl) 67,39 66,19 66,28 67,02 66,94 66,72  BLEU (Bfrs/Lfrs) 1 200,67 1 178,70 1 179,92 1 190,88 1 188,98 1 175,12  France (FF) 182,50 178,92 178,77 180,09 179,63 178,58  Denmark (Dkr) 217,02 212,96 213,13 215,20 214,80 211,37  Ireland ( £ Irl) 20,286 19,888 19,893 20,058 20,008 19,747  United Kingdom ( £) 14,787 14,429 14,398 14,534 14,453 14,131  Italy (Lit) 38 723 37 949 37 843 38 062 37 951 37 386  Greece (Dr) 2 599,07 2 497,13 2 474,83 2 465,27 2 437,11 2 314,79 (b) Seed harvested in Spain and Il \ ||l processed : IIIlIl II  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 755,27 3 682,70 3 661,13 3 686,59 3 677,47 3 615,10 (c) Seed harvested in Portugal and IIIlIlIIII processed : IlII  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 932,60 4 844,49 4 813,08 4 841,92 4 828,99 4 743,28 No L 248/34 Official Journal of the European Communities 1 . 9 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) : \  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 27,537 27,082 27,109 27349 27,312 27,118 2. Final aids : l \ l (a) Seed harvested and processed in : \ I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) 66,52 74,08 1 320,84 65,47 72,88 1 298,87 65,57 72,96 1 300,08 66,24 73,70 1 311,04 66,18 73,62 1 309,15 66,04 73,41 1 295,28  France (FF) - 201,19 197,61 197,46 198,78 198,32 197,27  Denmark (Dkr) 238,91 234,84 235,02 237,09 236,69 233,25  Ireland ( £ Irl) 22,364 21,967 21,971 22,137 22,087 21,825  United Kingdom ( £) 16,428 16,069 16,038 16,175 16,093 15,772  Italy (Lit) 42 716 41 941 41 835 . 42 055 41 943 41378  Greece (Dr) 2 919,92 2 817,98 2 795,68 . 2 786,12 2 757,96 2 635,64 (b) Seed harvested in Spain and IIIlIIII processed : Il  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 4 140,81 4 068,23 4 046,67 4 072,12 4 063,00 4 000,63 (c) Seed harvested in Portugal and i' IlIIIIIl processed : IIII IIIIl  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 5 361,91 5 273,81 5 242,39 5 271,23 5 258,30 5 172,59 1 . 9 . 87 Official Journal of the European Communities No L 248/35 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 9 1st period (') 10 2nd period (') 11 3rd period (') 12 4th period (') 1 1 . Gross aids (ECU) : \  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,816 34,723 35,040 35,356 35,751 2. Final aids : \ \ l (a) Seed harvested and processed in (2) : \ l  Federal Republic of Germany (DM) 83,98 83,76 84,54 85,39 86,34  Netherlands (Fl) 93,59 93,34 94,20 95,14 96,20  BLEU (Bfrs/Lfrs) 1 670,42 1 665,93 1 681,13 1 695,71 1 714,67  France (FF) 255,1 1 254,38 256,46 258,33 261,25  Denmark (Dkr) 302,40 301,57 304,32 307,06 310,50  Ireland ( £ Irl) 28,360 28,279 28,533 28,761 29,085  United Kingdom ( £) 21,030 20,957 21,144 21,331 21,579  Italy (Lit) 54 207 54 047 54 419 54 752 55 374  Greece (Dr) 3 789,03 3 749,86 3 775,30 3 773,71 3 820,20 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 4 064,76 4 049,93 4 071,86 4 108,00 4 168,31 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 055,67 7 032,86 7 052,87 7 095,66 7 164,54  in another Member State (Esc) 6 826,72 6 804,64 6 824,01 6 865,41 6 932,06 3. Compensatory aids : || Il\\  in Spain (Pta) 4 003,23 3 988,40 4 010,33 4 046,47 4 109,96 4. Special aid : \  in Portugal (Esc) 6 826,72 6 804,64 6 824,01 6 865,41 6 932,06 (') Subject to the effect of the new standard quality on the coefficients of equivalence. P) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,072550 2,067030 2,061500 2,055960 2,055960 2,040850 Fl 2,337030 2,333500 2,330100 2,326520 2,326520 2,315560 Bfrs/Lfrs 43,054700 43,034800 43,016800 43,002100 43,002100 42,973600 FF 6,924770 6,931090 6,938950 6,949950 6,949950 6,984360 Dkr 7,976680 7,992730 8,010460 8,031780 8,031780 8,095330 £ Irl 0,774747 0,775987 0,777627 0,779186 0,779186 0,785319 £ 0,698989 0,700041 0,701310 0,702587 0,702587 0,706513 Lit 1 499,89 1 509,88 1 518,57 1 525,65 1 525,65 1 542,92 Dr 157,56000 159,35200 160,99300 163,05900 163,05900 168,29000 Esc 162,74900 163,84800 164,91200 166,37700 166,37700 169,29800 Pta 139,94000 141,00800 141,87500 142,71400 142,71400 144,98000